Citation Nr: 9913787	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for anesthesia of the 
lateral aspect of the right thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the veteran had requested to 
appear before a Member of the Board to present testimony in 
support of his claim.  However, the statement received from 
his representative in October 1998, he requested that the 
hearing be canceled.  The Board will accept this statement as 
a formal withdrawal of the previous hearing request and will 
proceed to review the veteran's appeal without further delay.  
See 38 C.F.R. § 20.702(e) (1998).

The veteran's initial claim and subsequent substantive appeal 
included the additional issue of entitlement to service 
connection for a low back disability.  The RO granted service 
connection for low back muscle strain by rating decision of 
March 1998 and assigned a disability rating of 10 percent.  
The veteran was notified of this decision in April 1998.  
This grant represents a complete resolution of the appeal as 
to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  If the veteran desires to challenge the disability 
rating assigned to the impairment resulting from low back 
strain, he is required to file a timely notice of 
disagreement with the March 1998 rating decision or 
alternatively, a claim for entitlement to an increased 
disability rating. 


FINDING OF FACT

The medical evidence shows sensory loss, right leg secondary 
to service connected injury.  


CONCLUSION OF LAW

The claim of entitlement to service connection for anesthesia 
of the lateral aspect of the right thigh is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records (SMRs) are negative for any 
treatment or finding of sensory loss in the right leg.  The 
SMRs show that the veteran was seen in May 1986 for 
complaints of a leg rash.  The veteran was seen again in 
October 1986 with complaints of a right ankle sprain.  The 
March 1988 separation examination report reflects normal 
lower extremities.  A June 1990 report of medical examination 
for reserve enlistment showed normal lower extremities.

The veteran was accorded a VA examination in August 1996.  At 
that time, he reported that he sustained a right leg injury 
when his ship was involved in a high-speed collision in 
February 1986.  On examination, there was no muscle weakness 
noted in the right leg.  There was full range of motion 
noted.  There was sensory loss between sharp and dull 
discrimination in the anterior aspect of the lower thigh just 
superior to the knee.  The diagnosis was sensory loss, right 
leg, reported secondary to service-connected injury.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  Most significant to this 
finding is an August 1996 VA examination report tending to 
link the veteran's sensory loss, right leg to his period of 
service.  Although that diagnosis was based solely upon the 
unverified history provided by the veteran (that he sustained 
a right leg injury in service), it reflected a medical 
determination of a competent expert made after a full 
evaluation of the veteran; as such, it must constitute 
competent medical nexus evidence for the limited purpose of 
establishing whether there exists a well grounded claim.  See 
generally Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996).  However, as the Board 
deems that further development of the veteran's claim is 
necessary, this case must be  remanded to RO.

REMAND

The veteran maintains that he is entitled to service 
connection for anesthesia, right leg as this disorder is 
related to an injury that he sustained in February 1986 while 
in the service.  In support of this proposition, he submitted 
a newspaper article entitled, Sailor killed, 8 hurt as ships 
collide, (Honolulu Advertiser), Feb. 12, 1988.  However, the 
veteran was not specifically identified in the article.  

It is further noted that the veteran was afforded a second VA 
examination wherein he was diagnosed with anesthesia, lateral 
aspect right thigh; etiology unexplained; no disability.  

Given that the Board deems the veteran's claims well grounded 
and, in view of the above diagnoses, the Board finds the VA 
has a duty to assist the veteran in the development of the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F. 3d 1464 (1997).  As such, the 
Board concludes that another medical examination should be 
provided in order to determine the existence and etiology of 
the veteran's anesthesia, right leg.  

The Board regrets the delay associated with the remand of 
this matter.  However, the Board finds that such action is 
necessary in order to give the veteran every consideration 
with respect to the present appeal.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should attempt to obtain any 
treatment records which relate to the 
veteran's right leg disorder, and 
associate them with the claims file.  If 
the search for such records is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

2.  After completion of the foregoing, 
and any further development deemed 
necessary, the veteran's claims file 
should be referred to a specialist in 
neurology to obtain an opinion regarding 
the existence and etiology of any current 
disability.  The physician should opine 
whether it is at least as likely as not 
that any currently-diagnosed right leg 
disability is related to the veteran's 
asserted injury in service.  The complete 
rationale for all opinions expressed 
should be set forth in a written report.  
It is important that if there is a 
reported disability, it should be viewed 
in relation to its history.  Therefore, 
the claims file must be made available to 
the examining physician and the physician 
must review the claims file including the 
service medical records.  The written 
report should reflect consideration of 
the veteran's history.

3.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  When the development requested has 
been completed, the case should again be 
adjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  However, no action is required of the veteran 
until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


